DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Steven Prewitt on 11/04/2021
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The specification has been amended as follows: 
-Paragraph 0115: “The tie rivets 1106 of saw chain 1100 include a first rivet 1122 that is disposed in the rivet hole 1112 of one bi-directional cutter drive link 1104, and a second rivet 1124 that is disposed in the rivet hole 1114 of an  adjacent bi-directional cutter drive link 1104. A diameter of the first rivet 1122 may be less than a diameter of the oversized rivet hole 1112, thereby providing a clearance between the first rivet 1122 and the oversized rivet hole 1112. Additionally, a diameter of the second rivet 1124 may be less than a diameter of the oversized rivet hole 1114, thereby providing a clearance between the [[first rivet]] second rivet 1124 and the oversized rivet hole 1114. In some 
The Claims have been amended as follows:
-Claim 1; “A saw chain comprising:
a cutter link including:
a body;
a cutter extending from the body;
a first rivet hole through the body; and
a second rivet hole through the body;
    	 a first tie strap;
    	 a second tie strap;
    	 a first rivet coupled to the first tie strap, the first rivet including a first flange 
disposed in the first rivet hole; and
   	  a second rivet coupled to the second tie strap, the second rivet including a second flange disposed in the second rivet hole, wherein the first rivet hole is oversized 
with respect to the first rivet and the second rivet hole has a standard size with respect
to the second rivet such that a clearance between the first flange and the first rivet hole 
is greater by at least 0.008 inches than a clearance between the second flange and the second rivet hole and wherein the clearance between the first flange and the first rivet hole is 0.010 inches or more.

-Claims 5 and 6 have been cancelled

Claim 34; “A saw chain comprising: 
a cutter link including:
a body;
a cutter extending from the body;
a first rivet hole through the body;
a second rivet hole through the body;
a first tie strap;
 	a second tie strap;
a first rivet coupled to the first tie strap, the first rivet including a first flange disposed in the first rivet hole; and
a second rivet coupled to the second tie strap, the second rivet including a second flange disposed in the second rivet hole, wherein a clearance between the first flange and the first rivet hole is greater by at least 0.008 inches than a clearance between the second flange and the second rivet hole;
wherein the clearance between the first flange and the first rivet hole is 0.010 inches or more.

-Claim 37; “A saw chain, comprising:
   	a plurality of cutter links, each cutter link comprising a body, a cutter extending from the body, a first rivet hole through the body, and a second rivet hole through the body; and
  	a plurality of tie straps, each tie strap coupled to a first rivet comprising a first flange and to a second rivet comprising a second flange, wherein for each cutter link, a by at least 0.008 inches than a clearance between the second flange and the second rivet hole;
wherein the clearance between the first flange and the first rivet hole is 0.010 inches or more.

Allowable Subject Matter
Claims 1, 3-4, 7-8, 13-14 and 27-40 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the saw chain of claims 1, 34 and 37 including “a clearance between the first flange and the first rivet hole is greater by at least 0.008 inches than a clearance between the second flange and the second rivet hole and wherein the clearance between the first flange and the first rivet hole is 0.010 inches or more” of claims 1, 34 and 37.

A review of the closest prior art supports the above as explained in the following reference(s); Edgerton (U.S. Patent No. 5,123,400), Muehling (U.S. Patent No. 4,524,519) and Kolve (U.S. Patent No. 5,172,619).
-Edgerton provides a saw chain (10) comprising a drive link (12) including a body having a first rivet hole (24,26) through the body (Figure 2) and a second rivet hole (24,26)(The second rivet hole is identical to the first rivet hole as shown in Figure 1) through the body (Figures 1-3); a first tie strap (18) and a second tie strap (18) (Figure 
Edgerton does not provide the first rivet hole as “oversized” or the second rivet hole as “standard” or a clearance between the first flange and the first rivet hole is greater by at least 0.008 inches than a clearance between the second flange and the second rivet hole and wherein the clearance between the first flange and the first rivet hole is 0.010 inches or more.

Muehling provides it is known within the art of chain saws and saw chain links to incorporate chainsaw (10) with a plurality of cutting links (12) pivotally connected by rivets (14), wherein the rivets extend through the adjacent cutting links that have a small amount of clearance between the rivet and cutting link to form a running fit, to easily provide lubrication (Figure 5, 7 and Col. 4, Lines 1-12).
Kolve provides a saw chain incorporating a rivet (59) spaced slightly farther apart from each other than the actual mechanical width of the cutter teeth, spacer links and raker teeth to permit the links to pivot with respect to each other about rivets (59) and greater than is necessary to permit free pivoting thereby allowing a slicer tooth to move slightly away from the guide bar (Figures 5 and 7); and each saw chain may have more or less room for the links to move laterally and is shaped to generate a side force during the cutting operation so that the slicer is displaced outward (Col. 5, Lines 47-67 and Figure 12; Examiner notes the clearance must constrain the cutter link movement to be pivotable within the clearance range while also allowing the cutter link to move toward and away from the guide bar during a cutting operation causing the change in height of the cutter).
However neither Muehling nor Kolve provide evidence of the specifics of rivet and flange having a clearance between the first flange and the first rivet hole is greater by at least 0.008 inches than a clearance between the second flange and the second rivet hole and wherein the clearance between the first flange and the first rivet hole is 0.010 inches or more

Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claims 1, 34 and 37.

Claims 3, 4, 7, 8, 13, 14, 27-33, 35, 36 and 38-40 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD CROSBY JR/   11/04/2021
Examiner, Art Unit 3724

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724